Back to Form 10-Q [form10-q.htm]
Exhibit 10.1

MINOR MODIFICATION NO. 1

 
AHCA CONTRACT NO. FA904


 
WELLCARE OF FLORIDA, INC.
D/B/A STAYWELL HEALTH PLAN OF FLORIDA
8735 Henderson Road
Tampa, Florida 33634


 
AHCA Contract No. FA904, as entered into on the 1st day of September 2009, is
hereby revised as follows:


 
1.                    
Standard  Contract,  Section  III,  Item  C,  Contract  Managers,  sub-item
2,  is hereby amended to change the Vendor's Contract Manager's contact
information to now read
                        as follows:
 
Robert Diaz
WellCare of Florida, Inc.
d/b/a Staywell Health Plan of Florida
8735 Henderson Road
Tampa, FL 33634
(813)206-1758
 
All other terms and conditions of the Contract shall remain unchanged.


WELLCARE OF FLORIDA, INC.
D/B/A STAYWELL HEALTH PLAN
OF FLORIDA
 
STATE OF FLORIDA, AGENCY
FOR HEALTH CARE ADMINSITRATION
 
 
 
/s/ Thomas L.
Tran                                                                
 
 
 
/s/
Illegible                                                                       
Chief Financial Officer
 
Contract Manager
     
Date:
1/20/10                                                                          
 
Date: 1/25/2010                                                                
               
APPROVED
   
 
/s/ Melanie Brown-Woofer                                           
   
Melanie Brown-Woofer
Bureau Chief of Health Systems Development
 
   
Date:
1/26/10                                                                    



 
 
 


 
 
AHCA Contract No. FA904, Minor Modification No. 1, Page 1 of 1

